DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-10 and 12-13 are pending in this application.  
	Claims 1, 7, 9 and 10 are currently amended.

	Claim 11 is cancelled.

	Claim 12-13 are new.


Response to Arguments
Applicant’s arguments, see Remarks, filed 10/14/2022, with respect to claim 9 have been fully considered and are persuasive.  Based on applicant’s amendment to claim 9, the 35 U.S.C 101 Rejection of claim 9 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 10/14/2022, with respect to the rejection(s) of claim(s) 1-9 and 11 under Kinoshita (US PAT. No. 7,677,821 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsuda (US PG. Pub. 2008/0024807 A1).

Applicant, specifically argues pages 9-10 of the Remarks that:

“Kinoshita fails to teach or suggest, among other feature, determining whether or not an output profile has been designated by a print job to be processed for a page included in the print job. It follows, then, that Kinoshita also fails to perform color conversion for the page using the output profile designated by the print job without referring to a stored table that associates a type of a print medium with an output file and printing in a case where it is determined that the output profile has been designated by the print job.”

Regarding applicant’s first argument, the examiner respectfully disagrees; since Kinoshita provides a clear teaching of the following feature “determining whether or not an output profile has been designated by a print job to be processed for a page included in the print job.” (See Kinoshita, Col. 8 lines 8-23). In following citation, Kinoshita teaches a determination of an output conditions for a job based on design information about the job. Wherein, the output condition setting section 630 prepares printer information including identification information used to identify the selected printer, the type of the printer, and information about the paper to be used such as that basically A4 size paper is used on the printer, that coated paper from company A and plain paper from company B are used. Thus, Kinoshita does in fact teach this limitation.

On the other hand, regarding applicant’s second argument, the examiner respectfully agrees. Kinoshita does in fact fails to teach the following limitation: “perform color conversion for the page using the output profile designated by the print job without referring to a stored table that associates a type of a print medium with an output file and printing in a case where it is determined that the output profile has been designated by the print job.”
However, the newly added prior art of Matsuda teaches this limitation, See Matsuda, Fig. 22, CMS Engine 2208, Sect. [0279] lines 13-25. 
Here, Matsuda teaches that a CMS engine 2208 converts an absolute color space into a color space unique to the printer engine using an output profile. As the output profile, the CMS engine 2208 selectively uses two profiles: a gray compensation profile which preferentially represents the gray scale in a single K color, and a normal profile which represents the gray scale in four C, M, Y, and K colors. The CMS engine 2208 converts a spot color designated in the Separation color space, DeviceN color space, or the like into process colors (C, M, Y, and K) using a Named profile. ICC profiles including the RGB source profile, CMYK simulation profile, output profile, and Named profile are stored at predetermined positions in the HDD 209. 
Hence, the color conversion process conducted by Matsuda uses the two profiles instead of referring to a table and prints using the CMS engine as required by the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a memory device” in claim 1.

9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 1: “a memory device” corresponds to “ROM 207”.  ‘the ROM 207 stores a program configured to cause the control device 205 to interpret and process a job received from an external device via the external I/F 210. The ROM 207 is a read only memory and stores programs such as a boot sequence and font information and various kinds of programs such as the above-described programs in advance. Details of the various kinds of programs stored in the ROM 207. (See Applicant’s Drawing, Fig. 2, ROM 207 and Applicant’s Specification, Para. [0058]).

10.	Dependent claims 2-8 and 12 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

11.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
12.	Claim 10 is allowed.

13.	Referring to claim 10, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, 
[a creation unit that sets the type of the print medium and the type of the decoration processing for each page and creating, by referring to the first table, a print job in which the output profile of a page for which the decoration processing is set; and
a transmitting unit that transmits the print job to the printing apparatus, and the printing apparatus comprising:
a storage that stores a second table that associates a type of a print medium with an output profile; and
a processor that performs, for each page included in the print job, color conversion using an output profile for a page for which an output profile is set in the print job, and performs color conversion using an output profile associated with the type of the print medium set for the page by referring to the second table for a page for which the output profile is not set in the print job, and for executing printing.].

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	Claims 1-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (US PAT. No. 7,677,821 B2) in view of Matsuda (US PG. Pub. 2008/0024807 A1).

	Referring to Claim 1, Kinoshita teaches a printing apparatus (See Kinoshita, Fig. 1, Printing System 100) comprising:
a storage (See Kinoshita, Information Storage Section 610) that stores a table that associates a type of a print medium with an output profile (See Kinoshita, Col. 6 lines 47-54 and Col. 7 lines 31-35, The information storage section 610 stores two pieces of print information of a print job in a memory 680 with respect to front and back sides of multiple types of paper in a correspondence table format, See Correspondence Table 1000 shown in Fig.5. When new information about output profiles or expansion/contraction rates are entered, the information storage section 610 updates the correspondence table in the memory 680 and stores the newly entered output profiles in the memory 680.);
a memory device that stores a set of instructions (See Kinoshita, Fig. 2, CD ROM 105, Col. 5 lines 38-43 and 54-55, the CD-ROM 105 is cited as a storage medium to store the image processing program which is read by the CD-ROM drive 115 and installed on the hard disk 120 via the bus 110.); and
at least one processor that executes the set of instructions to (See Kinoshita, Fig. 2, CPU 111, Col. 5 lines 44-47, When the image processing program installed on the hard disk 120 is started, the image processing program is loaded onto a RAM 112 from the hard disk 120 and executed by the CPU 111.):
determine whether or not an output profile has been designated by a print job to be processed for a page included in the print job (See Kinoshita, Col. 8 lines 8-23, output conditions for a job is determined based on design information about the job. Specifically, suppose, for example, design contents represented by design information for a pamphlet of N pages specifies duplex printing on coated paper for page 1 to page N-1 including the covers, and simplex printing on plain paper for page N. In the output condition setting section 630, the operator of the RIP device 100 selects a destination printer of raster data from the multiple printers 201, 202, etc. connected to the RIP device 100. The output condition setting section 630 prepares printer information including identification information used to identify the selected printer, the type of the printer, and information about the paper to be used such as that basically A4 size paper is used on the printer, that coated paper from company A and plain paper from company B are used.);
referring to the table (See Kinoshita, Col. 10 lines 37-50, the color conversion section 650 searches a correspondence table--such as the one shown in FIG. 5--stored in the memory 680 using the paper surface information (about the front side of a certain type of paper, in step S103) passed by the paper surface determination section 640 and printer type information passed by the output condition setting section 630), perform color conversion for the page using the output profile associated with a type of a print medium and printing in a case where it is determined that the output profile has not been designated by the print job (See Kinoshita, Fig. 5, Col. lines 30-50, The color conversion section 650 performs a color conversion process on the image data passed in sequence from the image input section 620, based on the output profile corresponding to the paper surface on which each image from the image data will be printed and passes the image data after the color conversion to the RIP section 660. In step S103, the color conversion section 650 determines the output profile.).

Kinoshita fails to explicitly teach 
perform color conversion for the page using the output profile designated by the print job without referring to the table and printing in a case where it is determined that the output profile has been designated by the print job (See Matsuda, Fig. 22, CMS Engine 2208, Sect. [0279] lines 13-25, The CMS engine 2208 converts an absolute color space into a color space unique to the printer engine using an output profile. As the output profile, the CMS engine 2208 selectively uses two profiles: a gray compensation profile which preferentially represents the gray scale in a single K color, and a normal profile which represents the gray scale in four C, M, Y, and K colors. The CMS engine 2208 converts a spot color designated in the Separation color space, DeviceN color space, or the like into process colors (C, M, Y, and K) using a Named profile. ICC profiles including the RGB source profile, CMYK simulation profile, output profile, and Named profile are stored at predetermined positions in the HDD 209.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate perform color conversion for the page using the output profile designated by the print job without referring to the table and printing in a case where it is determined that the output profile has been designated by the print job.  The motivation for doing so would have been to provide printing services and the like by making the best of printing apparatuses such as a digital copying machine and digital multifunction peripheral (See Sect. [0007] of the Matsuda reference).  Therefore, it would have been obvious to combine Kinoshita and Matsuda to obtain the invention as specified in claim 1.

	Referring to Claim 2, the combination of Kinoshita in view of Matsuda teaches the apparatus according to claim 1 (See Kinoshita, Fig. 1, Printing System 100), wherein 
the table further includes association between the type of the print medium, a type of decoration processing, and the output profile (See Kinoshita, Fig. 5, Correspondence Table 1000, Col. 6 lines 55-67 and Col. 7 lines 1-28, In Fig. 5 correspondence table 1000 has entry areas for multiple types of paper, such as an entry area 700 for coated paper from company A and entry area 800 for plain paper from company B, paper surface condition fields 721 and 731 for conditions of paper surfaces such as coated and color conversion information field groups 722 and 732 for the output profile which defines correspondence between image data and image colors on each of multiple types of printer.), and 
for a page included in the print job, if the type of the print medium and the type of the decoration processing are set in the print job, and an output profile is not set in the print job, the processor refers to the table, and performs color conversion using an output profile associated with the type of the print medium and the type of the decoration processing set for the page (See Kinoshita, Col. 8 lines 35-48 and Col. 9 lines 1-6, When output conditions for one job is set as the form of a condition table in step S101 in FIG. 6, output conditions (e.g., output conditions 900.sub.1 for the first page in FIG. 6) for the page corresponding to the image data inputted in the image input section 620 are selected and retrieved from the condition table. The output condition setting section 630 passes the retrieved output conditions to the paper surface determination section 640 and passes information about the printer type out of the printer information to the color conversion section 650 and RIP section 660. Also, the output condition setting section passes identification information used to identify the destination printer of raster data out of the printer information to the output control section 670.).

	Referring to Claim 3, the combination of Kinoshita in view of Matsuda teaches the apparatus according to claim 2 (See Kinoshita, Fig. 1, Printing System 100), wherein for the page included in the print job for which the type of the print medium and the type of the decoration processing are set in the print job, and an output profile is not set in the print job, if an output profile associated with the type of the print medium and the type of the decoration processing does not exist in the table, the processor performs color conversion using an output profile associated with the type of the print medium (See Kinoshita, Col. 8 lines 35-48 and Col. 9 lines 1-6, When output conditions for one job is set as the form of a condition table in step S101 in FIG. 6, output conditions (e.g., output conditions 900.sub.1 for the first page in FIG. 6) for the page corresponding to the image data inputted in the image input section 620 are selected and retrieved from the condition table. The output condition setting section 630 passes the retrieved output conditions to the paper surface determination section 640 and passes information about the printer type out of the printer information to the color conversion section 650 and RIP section 660. Also, the output condition setting section passes identification information used to identify the destination printer of raster data out of the printer information to the output control section 670.).

	Referring to Claim 4, the combination of Kinoshita in view of Matsuda teaches the apparatus according to claim 3 (See Kinoshita, Fig. 1, Printing System 100), wherein for the page included in the print job for which the type of the print medium and the type of the decoration processing are set in the print job, and an output profile is not set in the print job, if an output profile associated with the type of the print medium does not exist in the table, the processor performs color conversion using a predetermined output profile (See Kinoshita, Col. 12 lines 22-34 and claim 1,  separate from the conversion into raster data, the processing section according to the present invention may perform image processing, including the color conversion process and correction process, before or after the conversion into raster data. Thus, the present invention includes predetermined image processing settings of the output profile settings associated with the color conversion processing as stored in the storage section.).

	Referring to Claim 5, the combination of Kinoshita in view of Matsuda teaches the apparatus according to claim 1 (See Kinoshita, Fig. 1, Printing System 100), wherein for a page included in the print job, if a type of the print medium is not set in the print job, and an output profile is not set in the print job, the processor performs color conversion using a predetermined output profile (See Kinoshita, Col. 8 lines 65-67 and Col. 9 lines 1-5, in cases where the image on the previous page is printed on the back side, where the image on the present page is printed on a different type of paper from a paper for the previous page, or where duplex printing is not specified for the paper on which the image on the present page will be printed, the image on the present page is determined to be printed on the front side of the same/a different type of paper as/from the paper on which the image on the previous page is printed as specified from the output profile).

	Referring to Claim 6, the combination of Kinoshita in view of Matsuda teaches the apparatus according to claim 1 (See Kinoshita, Fig. 1, Printing System 100), wherein 
the output profile associated with the type of the print medium and the type of decoration processing are set in the print job (See Kinoshita, Col. 8 lines 18-23, the output condition setting section 630 prepares printer information including identification information used to identify the selected printer, the type of the printer, and information about the paper to be used on the print job), and 
if the decoration processing is set for an object of the page included in the print job, the processor performs color conversion for the object using the output profile associated with the type of the print medium and the type of the decoration processing of the page (See Kinoshita, Col. 8 lines 35-48, When output conditions for one job is set as the form of a condition table in step S101 in FIG. 6 output conditions (e.g., output conditions 900.sub.1 for the first page in FIG. 6) for the page corresponding to the image data inputted in the image input section 620 are selected and retrieved from the condition table. The output condition setting section 630 passes the retrieved output conditions to the paper surface determination section 640 and passes information about the printer type out of the printer information to the color conversion section 650 and RIP section 660.).

	Referring to Claim 7, the combination of Kinoshita in view of Matsuda teaches the apparatus according to claim 1 (See Kinoshita, Fig. 1, Printing System 100), wherein the processor selects the type of the print medium and the output profile associated with the type of the print medium, and stores the selected type of the print medium in the table in association with the selected output profile (See Kinoshita, Col. 7 lines 21-28, Output profiles for various types of paper, printer, and ink as well as expansion/contraction rates of paper are entered in the information storage section 610 in FIG. 4 by an operator through an input operation of the RIP device 100 (see FIGS. 1 and 2). The information storage section 610 creates a correspondence table such as shown in FIG. 5 using the names for the output profiles and values themselves for the expansion/contraction rates and stores the table in the memory 680.).

	Referring to Claim 8, the combination of Kinoshita in view of Matsuda teaches the apparatus according to claim 7 (See Kinoshita, Fig. 1, Printing System 100), wherein the processor further selects the type of decoration processing and further stores the selected type of the decoration processing in the table in association with the selected type of the print medium and the selected output profile (See Kinoshita, Col. 7 lines 21-31, through an input operation of the RIP device 100 (see FIGS. 1 and 2) Output profiles for various types of paper, printer, and ink as well as expansion/contraction rates of paper are selected in the information storage section 610 in FIG. 4 by an operator. The information storage section 610 creates a correspondence table such as shown in FIG. 5 using the names for the output profiles and values themselves for the expansion/contraction rates and stores the table in the memory 680. The output profiles themselves whose names are contained in the table are stored in the memory 680 together with the correspondence table).

	Referring to Claim 9, arguments analogous to claim 1 are applicable.  The computer-readable medium is explicitly/inherently taught as evidenced by (See Kinoshita, Fig. 2, CPU 111, RAM 112, HDD 113, Drive 114, CD ROM 115, Col. 5 lines 20-28, FIG. 2 is a diagram showing a hardware configuration of a computer which constitutes a RIP device. The hardware configuration diagram shows a CPU (central processing unit) 111, RAM 112, HDD (hard disk drive) 113, MO drive 114, CD-ROM drive 115, and communications board 116, all of which are interconnected via a bus 110.) and various memories stored therein.

	
	Referring to Claim 12, the combination of Kinoshita in view of Matsuda teaches the apparatus according to claim 1 (See Kinoshita, Fig. 1, Printing System 100).

Kinoshita fails to explicitly teach
wherein the determination is made as to whether the output profile has been designated in the Job Definition Format (JDF) of the print job.

However, Matsuda teaches 
wherein the determination is made as to whether the output profile has been designated in the Job Definition Format (JDF) of the print job (See Matsuda, Sect. [0063], the PC 103 uses information exchange tools such as JDF to exchange information with respective post-processing devices using commands and statuses in post-presses.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the determination is made as to whether the output profile has been designated in the Job Definition Format (JDF) of the print job.  The motivation for doing so would have been to provide printing services and the like by making the best of printing apparatuses such as a digital copying machine and digital multifunction peripheral (See Sect. [0007] of the Matsuda reference).  Therefore, it would have been obvious to combine Kinoshita and Matsuda to obtain the invention as specified in claim 12.


	Referring to Claim 13, arguments analogous to claim 12 are applicable.  The computer-readable medium is explicitly/inherently taught as evidenced by (See Kinoshita, Fig. 2, CPU 111, RAM 112, HDD 113, Drive 114, CD ROM 115, Col. 5 lines 20-28, FIG. 2 is a diagram showing a hardware configuration of a computer which constitutes a RIP device. The hardware configuration diagram shows a CPU (central processing unit) 111, RAM 112, HDD (hard disk drive) 113, MO drive 114, CD-ROM drive 115, and communications board 116, all of which are interconnected via a bus 110.) and various memories stored therein.
Cited Art
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kondo et al. (US PG. Pub. 2013/0038886 A1) discloses a printing system of the present invention includes: a generating unit which performs a rasterizing process to print data while performing a color conversion process by applying a multi-dimensional lookup table for calibration, which is for matching a color of the image to be printed by a printing unit by combining base colors to a target color and for keeping the color of the image consistent, to generate image data; a storage unit which stores the image data; a calibration unit which applies a first one-dimensional lookup table for calibration to calibrate the color information of the image data at a first round of printing the image, and applies a second one-dimensional lookup table for calibration newer than the first one-dimensional lookup table for calibration to calibrate the color information of the image data at a second round of newly printing the image.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677